Title: To Alexander Hamilton from William Willcocks, 3 [July] 1799
From: Willcocks, William
To: Hamilton, Alexander


          
            Major General Hamilton.
            Sir,
            New York. July 3d. 1799
          
          By the inclosed you will see the state of the business with regard to the supply of the Soldiers of the 12th. Regiment with fresh Provisions—
          The Contractor declares by his Answer to me, that he will furnish fresh meat, but once in four days, instead of five days in Seven which your order directs.
          If I had not the feelings of a man, I should think it policy, and duty as an Officer, to rivet the Affections of those who are subordinate, by convincing, that at the same time, I shall exact all which their duties will justify. I shall be always attentive to their rights Especially at times when no extraordinary exigencies in the Service, render a diviation excusable—
          With highest consideration, I am, Your, Obdt &c
          
            Wm. Willcocks.
          
        